     Case 19-31485-sgj11 Doc 86 Filed 03/29/21                  Entered 03/29/21 14:55:12        Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 29, 2021
______________________________________________________________________




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

     In re:                                                     §     Chapter 11
                                                                §
     WEST HOUSTON MEMORY CARE, LLC,1                            §     Case No. 19-31485-sgj-11
                                                                §
                                         Debtor.                §


          FINAL ORDER GRANTING APPLICATION OF CROWE & DUNLEVY, P.C. FOR
               ALLOWANCE OF FINAL COMPENSATION FOR PROFESSIONAL
              SERVICES RENDERED AND FOR REIMBURSEMENT OF EXPENSES
                       INCURRED AS COUNSEL FOR THE DEBTOR,
                         WEST HOUSTON MEMORY CARE, LLC

                Came on for consideration, the Application of Crowe & Dunlevy, P.C. for Allowance of

     Final Compensation for Professional Services Rendered and Reimbursement of Expenses

     Incurred        as        Counsel    for   the   Debtor,       West   Houston   Memory,      LLC   (the




     1
         Last four EIN 2760.


     FINAL ORDER GRANTING APPLICATION OF C&D FOR ALLOWANCE OF COMPENSATION– PAGE 1
Case 19-31485-sgj11 Doc 86 Filed 03/29/21             Entered 03/29/21 14:55:12       Page 2 of 3




“Application”) filed by Crowe & Dunlevy, P.C. (“C&D”), counsel to West Houston Memory,

LLC, in the above-captioned case. Upon considering the Application, the representations of

counsel, and all matters on file, the Court finds and concludes that the fees and expenses set forth

in the Application are reasonable and necessary and good cause exists for the allowance thereof. It

appearing that all necessary parties were served with notice of the Application, that no further

notice need be given, the Court noting that no objection or responsive pleading was filed, and that

cause exists to approve the Application and authorize payment of the requested compensation and

reimbursement of expenses set forth in the Application. Therefore,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and has the authority to enter this Order allowing fees and expenses pursuant to 28 U.S.C. §

157(b) and 11 U.S.C. §§ 330 and 331.

        2.      Notice of the Application and the objection deadline were proper and provided to

all parties entitled thereto and no further notice need be given.

        3.      The fees requested in the Application are reasonable and necessary as

contemplated and required by 11 U.S.C. §§ 330 and 331.

        4.      The Application is hereby GRANTED and APPROVED on a FINAL basis, as

set forth herein.

        5.      C&D shall be and hereby is allowed fees for the Application Period as follows:

compensation for services rendered in the amount of $146,593.50 and expenses in the amount of

$6,692.34, for total compensation in the aggregate amount of $153,285.84 (collectively, the

“Allowed Claim”).




FINAL ORDER GRANTING APPLICATION OF C&D FOR ALLOWANCE OF COMPENSATION– PAGE 2
Case 19-31485-sgj11 Doc 86 Filed 03/29/21            Entered 03/29/21 14:55:12       Page 3 of 3




        6.      The Debtor is hereby ordered and directed to pay C&D the unpaid portion of its

Allowed Claim within ten (10) days of entry of this Order.

        7.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.

                                     ### END OF ORDER ###




PREPARED BY:

/s/ Vickie L. Driver
Vickie L. Driver
State Bar No. 24026886
Christina W. Stephenson
State Bar No. 24049535
Christopher M. Staine
State Bar No. 24104576
2525 McKinnon St., Suite 425
Dallas, TX 75201
Telephone: 214.420.2163
Facsimile: 214.736.1762
Email: vickie.driver@crowedunlevy.com
Email: crissie.stephenson@crowedunlevy.com
Email: christopher.staine@crowedunlevy.com

COUNSEL FOR THE DEBTORS




FINAL ORDER GRANTING APPLICATION OF C&D FOR ALLOWANCE OF COMPENSATION– PAGE 3
